Citation Nr: 1827195	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  99-10 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for contusion, left proximal humerus. 

2.  Entitlement to service connection for a respiratory disorder, to include dyspnea with exertion, including as due to a qualifying chronic disability to include undiagnosed illness.  

3.  Entitlement to service connection for a skin disorder, including as due to a qualifying chronic disability to include undiagnosed illness.  

4.  Entitlement to service connection for headaches and a brain hemorrhage, including as due to a qualifying chronic disability to include undiagnosed illness.  

5.  Entitlement to an effective date earlier than August 2, 2006 for the award of an increased rating of 30 percent for frostbite of the right foot with residual pain and cold intolerance.  


6.  Whether referral for extraschedular consideration is warranted under 38 C.F.R. 
§ 3.321(b)(1) for frostbite of the right foot with residual pain and cold intolerance. 

7.  Entitlement to an increased disability rating in excess of 50 percent posttraumatic stress disorder (PTSD).  

8.  Entitlement to an effective date earlier than April 19, 2012 for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

9.  Entitlement to an effective date earlier than April 19, 2012 for the grant of Dependents' Educational Assistance (DEA) benefits.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney 


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran had active duty from March 1979 to January 1980, and from January 1991 to April 1991, including service in the Southwest Asia Theater of Operations.  The Veteran also had additional service in the Army National Guard.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from various rating decision of the RO in Sioux Falls, South Dakota.  

In July 1999, a Board hearing was held at the RO (Travel Board) before a Veterans Law Judge (VLJ).  In June 2013, the Board sent a letter to the Veteran informing him that the VLJ before whom he had testified in July 1999 was no longer employed at the Board and advised him of the right for a new hearing before another VLJ that would decide the case.  See 38 U.S.C. § 7107(c) (2012) (providing that the member or members designated to conduct a hearing shall participate in making the final determination of a claim on appeal).  In a July 2013 letter, the Veteran indicated that he did not desire an additional personal hearing before the Board.

In October 2013, the Board denied, in pertinent part, service connection for headaches and a brain hemorrhage, to include as a qualifying chronic disability claimed as due to an undiagnosed illness (38 U.S.C. § 1117 (2012) and 38 C.F.R. § 3.317 (2017)), denied a rating in excess of 40 percent for degenerative disc disease of the lumbar spine, and remanded the issues of service connection for a contusion, skin, and respiratory disorders, as well as remanding the issue of an increased rating in excess of 50 percent for PTSD.  The Veteran appealed the denial of service connection for headaches and a brain hemorrhage to the United States Court of Appeals for Veterans Claims (Court).  

In an April 2015 memorandum decision, the Court vacated and remanded the issue of service connection for headaches and a brain hemorrhage to the Board for further action consistent with the memorandum decision.  The Court held that the Board did not address potentially materially relevant evidence.  In addition, the Court affirmed the part of the Board's decision that denied a rating in excess of 40 percent for the lumbar spine disability.  As such, the issue of higher rating for the lumbar spine disability is not on appeal, and is not before the Board for consideration.  

This case was previously before the Board in November 2015, where the Board remanded the issue of service connection for headaches and a brain hemorrhage for additional development, including obtaining a new VA medical opinion.  A July 2016 VA medical opinion has been obtained.  See Forcier v. Nicholson, 19 Vet. App. 414 (2006) (holding that the duty to ensure compliance with a Court Order extends to the terms of the agreement struck by the parties that forms the basis of the JMR).

The issues of an earlier effective date for TDIU, earlier effective date for DEA, and an increased rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, a disability related to a contusion of the left proximal humerus.  

2.  The Veteran had service in the Southwest Asia Theater of operations during the Persian Gulf War.

3.  The Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, a current respiratory disability; dyspnea is attributable to obesity.  

4.  The Veteran was treated for a rash on two occasions during service. 

5.  The currently diagnosed skin disorder is not related to service, including as due to a qualifying chronic disability to include undiagnosed illness.  

6.  Currently diagnosed chronic headaches and a thrombosed aneurysm are unrelated to a disease, injury, or event in service.  

7.  Disagreement with the effective date of August 2, 2006 for the assignment of a 30 percent disability rating for residuals of frostbite of the right foot amounts to a freestanding claim in an attempt to overcome the finality of the October 2013 Board decision.  

8.  The October 2013 Board decision finding that the evidence of record did not demonstrate that the service-connected right foot frostbite residuals was so exceptional or unusual that referral for extraschedular consideration was required was final when issued, and any subsequent adjudication by the Board is constrained by the principles of finality and res judicata.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left proximal humerus disorder have not been met.  38 U.S.C. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2017).

2.  The criteria for service connection for a respiratory disorder, including as due to a qualifying chronic disability to include undiagnosed illness, have not been met.  38 U.S.C. §§ 1110, 1117, 1131, 5103, 5103A (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2017).

3.  The criteria for service connection for a skin disorder, including as due to a qualifying chronic disability to include undiagnosed illness, have not been met.  38 U.S.C. §§ 1110, 1117, 1131, 5103, 5103A (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2017).

4.  The criteria for service connection for chronic headaches and a brain hemorrhage, including as due to a qualifying chronic disability to include undiagnosed illness, have not been met.  38 U.S.C. §§ 1110, 1117, 1131, 5103, 5103A (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2017).

5.  There is no legal basis for an effective date prior to August 2, 2006 for the assignment of a 30 percent disability rating for residuals of frostbite of the right foot.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.155, 3.400 (2017); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

6.  Because of the October 2013 final Board decision, the Board now does not have jurisdiction to consider referral for extraschedular consideration for the service-connected right foot frostbite residuals.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. 
§§ 20.1100, 20.1104 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status: 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

As to the issues of service connection for left proximal humerus, respiratory, and skin disorders, the duty to notify was satisfied through June 2006 and August 2006 letters to the Veteran that addressed all notice elements.  The June 2006 and August 2006 letters informed the Veteran of the evidence required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence, as well as effective dates and the information required by Dingess.

Here, VCAA notice is not required for the attempted earlier effective date issue and whether extraschedular referral is warranted as to the right foot disability because the issues presented involve a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  

The Veteran also received VA examinations in December 2006, January 2007, October 2011, February 2011, November 2011, August 2012, February 2016, and July 2016.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that the VA examiners reviewed the record, conducted the necessary testing, and answered relevant questions.  In addition, in December 2017, the Board obtained a Veterans Health Administration (VHA) medical opinion with respect to the skin disorder issue on appeal.  The VHA examiner reviewed the lay and medical evidence associated with the claims file and provided opinions with supporting rationale.  For these reasons, the Board finds that the duty to assist in providing an adequate VA examination has been satisfied.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95. 

As to service connection for headaches and a brain hemorrhage, the Board's October 2013 decision found that any duty imposed on VA, including the duties to assist and to provide notification, had been met.  This finding was not raised or challenged before the Court, and was not subject of the April 2015 memorandum decision and Court order, so is not of issue. 

Finally, the Veteran was offered the opportunity to testify at a new Board hearing before another VLJ that would decide the case; however, the Veteran indicated that he did not desire an additional personal hearing before the Board.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), 
§ 5103A, or 38 C.F.R. § 3.159.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection Laws and Regulations

Service connection may be granted for a disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may also be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C. § 1117; 38 C.F.R. § 3.317(a)(1).  

The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1).  The service personnel records reflect that the Veteran served in Southwest Asia during the Persian Gulf War; therefore, he is a "Persian Gulf veteran" as defined by 38 C.F.R. § 3.317.    

A "qualifying chronic disability" for VA purposes is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or IBS) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 U.S.C. § 1117(a)(2); 38 C.F.R. 
§ 3.317(a)(2)(i)(B) .

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. 
 § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; 
 (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; 
 (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; and (12) abnormal weight loss.  38 C.F.R. § 3.317(b).

The Board finds that the weight of the evidence, as discussed below, does not reflect a diagnosis of a left proximal humerus or a respiratory disorder.  In addition, the currently diagnosed skin disorder (diagnosed as seborrheic keratoses and dermatitis), chronic headaches, and brain hemorrhage are not a "chronic disease" under38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable as to these issues.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013).  

Service Connection for Left Proximal Humerus Disorder 

The Veteran contends generally that a disorder of the left proximal humerus is related to active service.  At the July 1999 Board hearing, the Veteran testified to shoulder pain beginning one year prior.  A November 2016 VA examination report reflects that the Veteran reported shoulder pain.  The Veteran also denied any shoulder injury.  See November 2016 VA examination report.  

First, the Board finds that the weight of the evidence is against a finding that the Veteran has a current left shoulder disability.  The November 2016 VA examination report reflects that the Veteran reported shoulder pain.  At the conclusion of the November 2016 VA examination, after physical examination, interview with the Veteran, and review of the claims file, to include the various VA and private treatment records, the VA examiner opined that the Veteran did not have a disorder of the left proximal humerus.  The November 2016 VA examiner specifically considered the August 1979 service treatment records reflecting tenderness to the left proximal humerus with contusion.  The November 2016 VA examiner noted that the in-service examiner likely used the word "proximal" in error as the August 1979 service treatment record described a contusion to the left elbow, and not the shoulder.  The November 2016 VA examiner also assessed that the service treatment records did not reflect complaints of, or treatment for a left proximal humerus disorder, and that left shoulder pain was likely due to age.  As such, the Board finds the November 2016 VA examination report to be highly probative.  

In Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that the term "disability" as used in 38 U.S.C. 1110 "refers to the functional impairment of earning capacity, not the underlying cause of said disability," and held that "pain alone can serve as a functional impairment and therefore qualify as a disability."  The Federal Circuit also limited its holding, stating "we do not hold that a veteran could demonstrate service connection simply by asserting subjective pain.... To establish the presence of a disability, the veteran will need to show that her pain reaches the level of functional impairment of earning capacity."  

In this case, the Veteran has asserted subjective pain, which in and of itself does not establish a disability.  Specifically, the November 2016 VA examination report reflects that the VA examiner did not discern functional impairment of the left shoulder, to include flare-ups, tenderness, or difficulties lifting.  The November 2016 VA examiner also specifically assessed that the left shoulder did not impact the ability to perform any type of occupational task.  As such, in this case, self-reports of subjective pain does not establish a disability. 
In evaluating a service connection claim, evidence of a current disability is an essential element, and where not present, the claim under consideration cannot be substantiated.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability").  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, the weight of the relevant evidence does not demonstrate a disorder of the left proximal humerus at any point during the claim period or even recent diagnoses prior to the filing of the claim for service connection.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that service connection can be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing that a recent diagnosis of disability prior to a veteran filing a claim is relevant evidence on the question of current disability). 

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a left proximal humerus disorder, and the claim must be denied.  Because the preponderance of evidence is against the claims, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.  

Service Connection for Respiratory Disorder 

The Veteran contends generally that a respiratory disorder, to include dyspnea with exertion, is a result of Persian Gulf service.  See June 2011 notice of disagreement.  The July 1999 Board hearing transcript reflects the Veteran testified to experiencing  breathing difficulties within one year of Persian Gulf service.  See July 1999 Board hearing transcript.  The Veteran also testified that exposure to burning oil wells while serving in the Persian Gulf caused a respiratory disorder.  
First, the Board finds that the weight of the evidence is against a finding that the Veteran has a current respiratory disability, including objective indications of a respiratory disability.  The February 2011 and February 2016 VA examination reports reflect that the VA examiners each opined that the Veteran did not have a respiratory disorder.  While the February 2011 and February 2016 VA examiners each assessed the symptom of dyspnea (breathlessness or shortness of breath) dyspnea is a symptom of a non-service-related cause in this case. 

The February 2011 VA examiner assessed that the Veteran was considerably overweight and assessed that shortness of breath was likely related to obesity, depression, and deconditioning.  The February 2011 VA examiner also noted that the Veteran did not comply with the request for further testing because the Veteran was "sick of testing."  Subsequently, the February 2016 VA examiner assessed that self-reports of shortness of breath was subjective and inconsistent with any pathological process or respiratory disorder.  The February 2016 VA examiner specially assessed that the Veteran was obese, that dyspnea was a symptom of the obesity, and that obesity is listed as one of the top five causes of dyspnea.  The Board notes that VA has determined that obesity is not a disability for service connection or secondary service connection compensation purposes.  See VAOPGCPREC 1-2017.

Further, while the February 2011 VA examiner assessed that dyspnea was a symptom of depression (in addition to a symptom of obesity), the February 2016 VA examiner specifically opined that it is less likely than not that dyspnea was caused or aggravated by the service-connected PTSD.  The February 2016 VA examiner reasoned that dyspnea was related to the Veteran's obesity.  

The lay statements in this case, under specific facts of this case that include no 
in-service injury or diagnosis, and no other findings of a respiratory disability, to the extent they assert the etiology of shortness of breath, are found not competent due to the lack of medical expertise.  Generally, a veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469.  Lay assertions may serve to support a claim by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2006); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Although the Veteran is competent to report subjective symptoms such as difficulties breathing and shortness of breath, the specific findings and medical opinions by examiners outweighs the Veteran's statements as to whether a disability exists.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).

The Board also finds that service connection is not warranted under the Persian Gulf War presumption.  38 C.F.R. § 3.317.  The evidence shows that a qualifying chronic disability manifested by respiratory difficulties did not manifest during service in Southwest Asia, including no objective manifestations, or to a compensable degree for any six-month period since service.  The weight of the evidence, including VA treatment records and the February 2011 and February 2016 VA examination reports, do not reflect objective indications of a chronic disability, including an undiagnosed illness.  Further, as discussed above, the February 2011 and February 2016 VA examiners each attributed dyspnea to (non-service-related) obesity, a known clinical diagnosis for which service connection is not available.  38 C.F.R. § 3.317(a)(1).  

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a respiratory disability, including symptoms to a degree of 10 percent disabling.  As the preponderance of the evidence is against the appeal, the benefit of the doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


Service Connection for a Skin Disorder 

The Veteran contends generally that a skin disorder is a result of Persian Gulf service.  At a January 2007 VA examination, the Veteran reported returning from the Persian Gulf in 1991, and that body rashes began approximately two to three years later (after service).   

Initially, post-service VA and private treatment records reflect that the Veteran has been diagnosed with various skin disorders, to include seborrheic keratoses and dermatitis/other eczema, tinea unguium, and/or cellulitis.  A November 2011 VA examination report reflects that the VA examiner assessed age-related seborrheic keratosis.  An August 2012 VA examination report reflects a diagnosis of dermatitis.  A November 2016 VA examination report reflects that the VA examiner diagnosed seborrheic keratoses.  

Next, while service treatment records reflect that the Veteran sought treatment for a rash on two occasions, the skin was clinically evaluated as normal at service separation in April 1991.  The April 1991 report of medical history, completed by the Veteran, reflects that the Veteran denied any skin disease.  As the Veteran sought treatment for a rash, it is highly likely he would also have sought treatment for any other skin disease.  The April 1991 service separation examination report, as discussed above, reflects that the skin was evaluated as clinically normal, and the April 1991 report of medical history, completed by the Veteran, is consistent with such findings as it reflects that the Veteran denied any skin disease.  Further, as discussed below, the November 2016 VA medical opinion reflects that the VA examiner opined that the in-service rash was an acute and transitory in nature that resolved itself prior to service separation. 

The Board also finds it significant that the Veteran specifically denied any problems related to a skin disorder at the time of the service separation examination in April 1991, and again on a periodic examination for National Guard service in July 1992, more than one year after discharge from active service.  Although the Veteran now asserts that a skin disorder began within a couple of months after returning home from Southwest Asia, the contemporaneous service medical records do not reflect any skin disorder symptoms or disease within the first 15 months of separation from active service.  Such negative findings are consistent with the Veteran's own lay denials of such symptoms at service separation and upon National Guard examination. 

The complete service treatment records in this case, which are complete and were generated contemporaneous to service, are likely to accurately reflect the Veteran's physical condition, so are of significant probative value, especially including what would be a very similar skin disorder.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  As discussed above, the skin was clinically evaluated as normal at the April 1991 service separation examination, and the Veteran specifically denied any skin disease.  See April 1991 Report of Medical History. 

Regarding the theory of direct service connection, the Board finds that the currently diagnosed skin disorder is not related to an in-service injury or disease because the weight of the evidence demonstrates an acute rash but no other in-service injury or disease or even event to which any current skin disability could be related.  In addition, on the question of nexus of current disability to service, the November 2016 VA examiner opined that the current skin disorder was less likely than not related to service.  Concerning the in-service rash, the November 2016 VA examiner explained that the rash was acute in nature and resolved itself prior to service.  

In addition, in light of the variously diagnosed skin disorders, in December 2017, the Board obtained a VHA medical opinion.  The December 2017 VHA examiner opined that a skin disorder, to include including seborrheic keratosis, dermatitis/other eczema, tinea unguium, and cellulitis, was unrelated to service.  The December 2017 VHA examiner reasoned that the variously diagnosed skin disorders manifested many years post service.  The December 2017 VA examiner also reasoned that seborrheic keratoses are common benign growths that usually appear after the fourth decade.  The VHA examiner was informed of the relevant evidence in this case, reviewed the claims file, relied on accurate facts, and gave a fully articulated opinion that is supported by sound reasoning; therefore, the Board finds that the VHA examiner's opinion is highly probative as it is adequately based on an accurate history and objective findings as shown by the record with supporting rationale.  

The Board has considered the Veteran's contentions that a currently diagnosed skin disorder is related to service; however, the Veteran is a lay person who, under the specific facts of this case, which include an in-service rash on two occasions assessed to have resolved, normal service separation examination of the skin, the Veteran's denial of symptoms at service separation, and no symptoms for years after service, does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the cause of the skin disorder.  While the Veteran is competent to testify as to his skin symptomatology, the etiology of the skin disorder is a complex medical etiological question dealing with the origin and progression of the dermatological system, and is diagnosed in part on clinical findings and physiological testing, in addition to symptoms such itching.  See McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (a veteran is competent observe skin conditions such as boils, blotches, and rashes).  Thus, while the Veteran is competent to report a current skin disorder experienced at any time, under the facts of this case, he is not competent to opine as to whether there is a link between the skin disorder and service.  See Kahana, 24 Vet. App. at 438.  

Finally, a skin disorder has been attributed to a clinically diagnosed disorder, including age-related seborrheic keratosis and dermatitis, which are not chronic multi-symptom illnesses.  See November 2011, November 2016 VA examination reports.  Accordingly, the provisions of 38 U.S.C. § 1117 and 38 C.F.R. § 3.317 are not for application. 


Service Connection for Headaches and Brain Hemorrhage

The Veteran contends that he experiences headaches as a result of active military service.  More specifically, the Veteran has advanced that headaches are a result of undiagnosed illnesses due to service in the Persian Gulf War.  In the alternative, the Veteran contends that headaches and brain hemorrhage are due to an in-service injury sustained in 1994 and/or to two motor vehicle accidents also sustained during service.  See June 1994 treatment record; see also April 2015 Court's memorandum decision, July 2016 VA examination report.  

Initially, the Veteran has a current diagnosis of chronic headaches, a thrombosed aneurysm, and nocturnal hypoxia.  See VA treatment records.  

Next, a review of the service treatment records for both periods of active service shows that the Veteran was involved in two automobile accidents during his first period of service.  Except for lumbar pain, for which service connection has already been established, there were no specific complaints or abnormalities referable to any of the current disabilities now at issue from the first accident in July 1979.  The Veteran did not receive any immediate medical treatment after the second motor vehicle accident in November 1979, apparently because he had been incarcerated.  The Veteran was seen several days later complaining of a slight headache.  At that time, he reported that he had no recollection of the accident and thought that he might have hit his head and lost consciousness.  The records indicated that alcohol was involved in both accidents.  Neuropsychiatric findings were essentially normal and there was no evidence of dizziness or visual abnormalities. 

In addition, the service treatment records reflect that, while on active duty for training in June 1994, an incident occurred where a 105 millimeter round landed within "100 meters of the platoon," that the Veteran sought treatment, and that he was kept for observation.  At that time, the Veteran complained of tinnitus and headaches, but not nausea. 

On a Report of Medical History for release from active duty in January 1980, the Veteran reported a history of a head injury, dizziness, swollen or painful joints, shortness of breath, frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, and nervous trouble.  The Veteran also reported a history of drug and alcohol treatment.  On examination, the physician indicated that there was no evidence of any residuals from the two automobile accidents.  Except for class I acne on the trunk, no pertinent abnormalities were noted on examination at that time. 

On Reports of Medical History for enlistment in the Army National Guard in June 1984, on periodic examinations in March 1988 and February 1991, on a redeployment examination in April 1991, and on a periodic examination in July 1992, the Veteran specifically denied any problems associated with dizziness, headaches, eye trouble, head injury, shortness of breath, trouble sleeping, depression or excessive worry, loss of memory or amnesia, nervous trouble of any sort, or periods of unconsciousness, and no pertinent abnormalities were noted on any of the above examinations. 

As to the provisions pertaining to presumptive service connection for undiagnosed illnesses under 38 U.S.C. § 1117 and 38 C.F.R. § 3.317, the Board finds that headaches, a brain hemorrhage, and nocturnal hypoxia are not related to an undiagnosed illness, as the disorders do, in fact, carry a diagnosis.  For the headaches, brain hemorrhage, and/or nocturnal hypoxia to be due to an undiagnosed illness, the symptoms would have to be not attributable to another, specific cause.  Only if such symptoms are not related to a diagnosed disorder, i.e., head pain not due to chronic headaches, may they be found to be due to an undiagnosed illness.  As such, chronic headaches, a thrombosed aneurysm, and nocturnal hypoxia are not undiagnosed illnesses or medically unexplained chronic multi symptom illnesses.  As these disorders have been diagnosed, the provisions pertaining to undiagnosed illnesses are not applicable.  See U.S.C. §1117; 38 C.F.R. § 3.317. 

During the course of the appeal, the Veteran has more recently provided inconsistent accounts of the alleged in-service injury.  An October 1997 VA examination report reflects that the Veteran reported developing headaches in the summer of 1991 after returning home from the Persian Gulf.  A November 2002 VA examination report reflects the Veteran reported that he was intoxicated at the time of the August 1979 in-service motor vehicle accident and that blurred vision and "passing out" was due to intoxication.  The Veteran also specifically denied headaches at the time of the August 1979 in-service motor vehicle accident, and reported that headaches began in approximately 1992.  A June 2003 VA neurological examination report reflects that the Veteran reported a 12 to 13 year history of headaches, beginning in approximately 1991.  January 2007 and November 2011 VA examination reports reflect the Veteran reported headaches were due to Persian Gulf service.  Alternatively, and more recently, the July 2016 VA examination report reflects the Veteran reported that headaches were due to in-service motor vehicle accident and/or the June 1994 incident when a 105 millimeter round fell near him.  

Further, the evidence of record also reflects inconsistent accounts as to the onset of a headache disorder.  As discussed above, the October 1997, January 2007, and November 2011 VA examination reports each reflect that the Veteran reported headaches beginning in approximately 1991 due to Persian Gulf service.  In addition, the November 2002 VA examination report reflects the Veteran specifically denied headaches at the time of the August 1979 in-service motor vehicle, which the Veteran attributed to intoxication; however, the July 2016 VA examination report reflects the Veteran reported that headaches were due to in-service motor vehicle accident and/or the June 1994 in-service incident when a 
105 millimeter round fell near him. 

In addition to being inconsistent with the service treatment evidence and contemporaneous histories the Veteran gave during service and during post-service treatment, the Veteran's more recent accounts over the course of the appeal regarding an alleged in-service injury are internally inconsistent.  The inconsistencies are significant and unlikely to be the product of mere differences in the retelling of the same story.  Such inconsistencies reported during the claim period, in the context of being inconsistent with more contemporaneous service reports of history and findings and post-service histories by the Veteran make it doubtful that the more recent account of any in-service headache disorder is accurate.  See Cromer v. Nicholson, 19 Vet App. 215 (2005) (upholding Board's denial of service connection and finding that a veteran's recent post-service account that was inconsistent with earlier account of was not credible because it was first made years after service).  For these reasons, the Board finds the Veteran's more recent accounts of an in-service headache disorder to be inconsistent with, and outweighed by, other lay and medical evidence of record, which includes the Veteran's own reported history of denying that headaches were due to any in-service injury, so as not to be credible.  

Next, on the question of nexus of current disability to service, the January 2007 VA examination report reflects that the VA examiner assessed that the hemangioma of the left temporal lobe was usually known to be genetic malformations that "can be aggravated by trauma such as a motor vehicle accident."  Addressing the April 2015 Court's memorandum decision, the Board should have addressed the January 2007 VA examiner's assessment that a brain hemorrhage could be aggravated by trauma, to include a motor vehicle accident.  See April 2015 Court's memorandum decision.  In addition, neither the Board nor the January 2007 VA examiner addressed the June 1994 incident in which a 105 millimeter round fell near the Veteran.  Id.  As such, the Board addresses the Court's findings and concerns below.  See Forcier, 
19 Vet. App. at 425.  

Per the November 2015 Board remand, in July 2016, the Veteran underwent a new VA examination.  At the conclusion of the July 2016 VA examination, the VA examiner opined that headaches, a thrombosed aneurysm, and nocturnal hypoxia were unrelated to service, to include the 1979 in-service motor vehicle accidents, as well as the June 1994 mortar-round incident.  As to the in-service motor vehicle accidents, the July 2016 VA examiner reasoned that review of the service treatment records did not reflect a headache disorder and that the Veteran specifically denied headaches on a redeployment examination in April 1991 and on a periodic examination in July 1992.  As discussed above, the July 2016 VA examiner also noted that the Veteran's self-reports of the onset of a headache disorder were inconsistent.  As to a brain hemorrhage, the July 2016 VA examiner reasoned that the small thrombosed aneurysm arising from the proximal cerebral artery was an incidental finding and asymptomatic.  The VA examiner also assessed that the size of the thrombosed lesion had remained the same since 1995.  As to nocturnal hypoxemia, the VA examiner reasoned that the disorder was likely caused by airway obstruction due to the Veteran's physical features, including obstruction due to right nasal polyp, thick neck circumference with fatty folds of excess tissue overhanging the anterior neck, significant macroglossia, and nasal airway obstruction due to decreased height of the oropharyngeal airway.  

The July 2016 VA examiner specifically addressed the January 2007 VA examiner's assessment that a brain hemorrhage could be aggravated by trauma, to include a motor vehicle accident.  The July 2016 VA examiner opined that, in this case, peer-reviewed literature does not support the January 2007 VA examiner's assessment that vertebral aneurysms are congenital/genetic malformations.  The July 2016 VA examiner also reasoned that recent medical literature supports a link between a subdural hematoma with a burst intracranial aneurysm, and, however, in this case, the Veteran had a stable, small thrombosed aneurysm, which first manifested as an incidental finding at an age when unruptured, small aneurysm discovery is at peak incidence.  The July 2016 VA examiner also assessed that the Veteran's thrombosed aneurysm was first imaged in 1995, that small aneurysms developed over years, and that such aneurysms are due to a vascular defect.  The July 2016 VA examiner concluded with assessing that the evidence of record also did not reflect that the Veteran had experienced a traumatic brain bleed.  

The Board finds that the July 2016 VA examiner's opinion is competent and probative medical evidence because it is factually accurate, and is supported by an adequate rationale that includes a thorough review of medical literature, and assesses the significance of in-service symptoms and a case-specific factual history.  The July 2016 VA examiner also specifically noted that the Veteran has more recently provided inconsistent accounts of the alleged in-service injury during the course of the appeal, as well as the Veteran's inconsistent accounts as to the onset of a headache disorder.  For these reasons, the Board finds the July 2016 VA medical opinion to be highly probative.  

As a lay person, under the specific facts of this case, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion that the in-service motor vehicle accidents or the in-service mortar-round caused headaches, a thrombosed aneurysm, and/or nocturnal hypoxia.  The question of causation of a neurological or blood oxygen level disorder involves knowledge of a complex and nonvisible body system (neurological system), an understanding of how injury to the neurological system or brain could result in headaches, aneurysms, and/or nocturnal hypoxia and knowledge of multiple other causes of symptoms of headaches, so as to eliminate other etiologies and differentiate these symptoms from non-service-related etiologies.  The etiology of the Veteran's current headaches, thrombosed aneurysm, and nocturnal hypoxia is a complex medical etiological question involving some internal and unseen system processes that are unobservable by the Veteran, especially in the context of this case because such a medical opinion requires specific medical knowledge and training that the Veteran has not been shown to possess.  For these reasons, the Board finds that, under the specific facts of this case, the Veteran is not competent to provide an opinion of nexus between headaches, a thrombosed aneurysm, and nocturnal hypoxia and the in-service motor vehicle accidents or the in-service mortar-round incident. 

Based on the above, the Board finds that the weight of the evidence is against a finding that the Veteran's headaches, thrombosed aneurysm, and nocturnal hypoxia were caused by or otherwise began during active service, including presumptively as due to a qualifying chronic disability to include undiagnosed illness.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Earlier Effective Date for Frostbite Residuals of Right Foot

An award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, except as specifically provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C. § 5110(a); 38 C.F.R. § 3.400. 

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R. 
§§ 3.1(p), 3.155(a) (2017); see also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA
38 C.F.R. § 3.1(r) (2017).

The Veteran contends generally that the RO should have assigned an earlier effective date than August 2, 2006 for the award of an increased rating of 30 percent frostbite of the right foot with residual pain and cold intolerance.  See January 2014 statement. 

Initially, in an October 2013 Board decision, the Board denied a rating in excess of 
30 percent for the right foot disability.  The October 2013 Board decision was final when issued.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100 (2017).

Most recently, in a January 2014 submission, mislabeled as a notice of disagreement (NOD), the Veteran's representative requested that a 
30 percent disability rating for the right foot disability be assigned prior to August 2006.  The January 2014 submission reflects that, "while it is of no fault of the VA that the Veteran did not pursue the appeal [for increased rating in excess of 
10 percent] in 2004, it is clear that the increased severity of the right-sided frostbite condition was present long before the re-file for an increased in August 2006."  See January 2014 submission.  The January 2014 submission requested that the effective date for the 30 percent disability rating "be moved retroactively."  

To the extent the Veteran's representative, in the January 2014 submission, attempted to file a freestanding claim for an effective date earlier than August 2, 2006 for the award of an increased rating of 30 percent the right foot disability, such attempted claim is legal nullity.  See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  In Rudd, the Court held that, once a decision assigning an effective date has become final, a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier-effective-date claim in an attempt to overcome the finality of an unappealed Board decision.  The Court noted that any other result would violate the rule of finality.  After a Board decision becomes final, an earlier effective date may only be established by a motion for reconsideration or motion for revision based on clear and unmistakable error (CUE).  See Rudd.  In addition, the October 2013 Board decision is not subject to review by the AOJ.  See Donovan v. Gober, 10 Vet. App. 404, 409 (1997) ("an RO must not be placed in the anomalous position of reviewing the decision of the [Board], a superior tribunal").

In this case, the January 2014 submission requested that the assigned effective date for the 30 percent disability rating for the service-connected right foot disability be applied retroactively.  This attempted freestanding claim for an earlier effective date, filed after the final October 2013 Board decision, is a legal nullity and not a claim or issue to decide on appeal; accordingly, the appeal must be dismissed.  

Whether Extraschedular Referral for Right Foot Disability

The October 2013 Board decision also addressed whether referral for extraschedular consideration is warranted under 38 C.F.R. § 3.321(b)(1) for frostbite residuals of the right foot.  Upon reviewing all the evidence of record, in the October 2013 decision, the Board found that the evidence did not demonstrate that frostbite residuals of the right foot was so exceptional or unusual that referral for extraschedular consideration was required.  The Veteran did not appeal this finding to the Court.  See April 2015 Court's memorandum decision. 

Subsequently, in a January 2014 submission purported to be a NOD, the Veteran indicated that a January 2013 rating decision did not "allow for referral" for extraschedular consideration as to the right foot disability.  As the January 2013 rating decision was subsumed by the October 2013 Board decision, the extraschedular referral question was finally decided by the October 2013 Board decision, the extraschedular referral question had been finally decided, the purported NOD is not an actual NOD; therefore, there no question of extraschedular referral to be decided currently on appeal.  

With few exceptions, Board decisions are final when issued.  38 C.F.R. § 20.1100. As such, the October 2013 Board decision finding that the evidence did not demonstrate an exceptional disability picture as to warrant referral for extraschedular consideration as to the right foot disability became final on October 28, 2013, the date of issuance of the Board decision.  Id.  Further, while the Veteran appealed the portion of the October 2013 decision that denied service connection for headaches and a brain hemorrhage, as well as the denial for a rating in excess of 40 percent for a back disability, the Veteran specifically did not appeal the portion of the October 2013 decision that denied referral for extraschedular consideration as to the right foot disability.  As noted by the Federal Circuit in Cook v. Principi, "principles of finality and res judicata apply to agency decisions that have not been appealed and have become final."  Cook v. Principi, 318 F.3d 1334, 1336 (2002).

In DiCarlo v. Nicholson, 20 Vet. App. 52, 55-56 (2006), the Court explained the concept of res judicata as follows: The concept of res judicata requires that there be only one valid decision on any adjudicated issue or claim; that decision is the only appropriate target for any future collateral attack on that issue or claim.  Hazan v. Gober, 10 Vet.App. 511, 520-21 (1997) (holding that where an unappealed final decision is determinative of an issue, an appellant is collaterally estopped from "relitigating the same issue based upon the same evidence, albeit for a different purpose").  Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded.  See Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed.Cir.2005) ("'The purpose of the rule of finality is to preclude repetitive and belated readjudications of veterans' benefits claims.'" (quoting Cook, 318 F.3d at 1339)). 

The January 2013 rating decision concerning the right foot disability was subsumed in the final October 2013 Board decision.  See Hazan, 10 Vet. App. at 511 (where RO decision was appealed and subsumed in the Board's final decision, an effective date cannot be assigned prior to the date of the Board decision); Smith v. Brown, 
35 F. 3d 1516 (Fed. Cir. 1994); Mykles v. Brown, 7 Vet. App. 372 (1995); Olson v. Brown, 5 Vet. App. 430(1993) (when a determination of the AOJ is affirmed by the Board, the determination is subsumed by the final appellate decision); see also VAOPGCPREC 14-95.  The Veteran did not appeal this finding to the Court, and, as such, the Board does not have jurisdiction over whether referral for extraschedular consideration is warranted as to the right foot disability.  See 
38 C.F.R. § 20.1100.  

Next, as the Board has found that it does not have jurisdiction over whether referral for extraschedular consideration is warranted as to the right foot disability, due to the absence of a question of fact or law before it, the Board must consider whether denial or dismissal of the claim is the appropriate remedy.  Per the above discussion, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105(d)(3).  In cases where the Board finds that a claim has no legal merit, the Board does not reach the true merits of the underlying claim, and the Court has indicated that the remedy is to either deny or dismiss (terminate) the claim/appeal.  See Sabonis, 6 Vet. App. at 430 ("where the law and not the evidence is dispositive, the claim should be denied or the appeal to the BVA terminated because of the absence of legal merit or the lack of entitlement under the law").  In Gibson v. Peake, 22 Vet. App. 11, 20 (2007), a case in which the appeal arose from a RO finding of an untimely filed substantive appeal, the only suggested remedy by the Court was dismissal by the Board.

Jurisdictional "dismissal" or "denial" has the same effect: it ends the claim.  See Canady v. Nicholson, 20 Vet. App. 393, 404 (2006) ("denial of relief and dismissal of the case" both end the claim; recognizing that dismissal with prejudice is a final decision); see also Sabonis, 6 Vet. App. at 43; Fenderson v. West, 12 Vet. App. 119, 130 (Court upheld the Board's finding that, because the veteran never filed a substantive appeal with respect to specific issues, "these issues are not before the Board").  As the Board lacks jurisdiction to consider the merits of whether referral for extraschedular consideration is warranted as to the right foot disability,
the instant decision does not address the issue's merits, and the Board finds that dismissal of the purported issues is the appropriate remedy.

In summary, there was no specific error of fact or law that could be appealed via a NOD.  As such, the January 2014 submission purporting to be a "NOD" purporting to address whether referral for extraschedular consideration is warranted as to the right foot disability is a legal nullity, and is not a NOD.  Further, the Board is barred from considering the issue under the principles of finality and res judicata.  Accordingly, the appeal for referral for extraschedular consideration as to the right foot disability is without legal merit, and must be dismissed.  


ORDER

Service connection for a left proximal humerus disorder is denied. 

Service connection for a respiratory disorder, to include dyspnea, including as due to a qualifying chronic disability to include undiagnosed illness, is denied.

Service connection for a skin disorder, including as due to a qualifying chronic disability to include undiagnosed illness, is denied.

Service connection for headaches and brain hemorrhage, including as due to a qualifying chronic disability to include undiagnosed illness, is denied.

The request for an effective date, prior to August 2, 2006, for the assignment of a 
30 percent disability rating for right foot residuals of frostbite, lacking in legal merit, is dismissed.

The question of referral for extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1) for frostbite of the right foot with residual pain and cold intolerance, having been finally decided by the Board, is dismissed. 


REMAND

Earlier Effective Date for TDIU 

A February 2014 VA Form 21-8940, "Veteran's Application for Increased Compensation Based on Unemployability," reflects that the Veteran reported that the service-connected back disability, PTSD, and right foot frostbite residuals prevented full-time employment from 1992.  The Veteran also reported that he became too disabled to work in 2012 and that the highest education level achieved was four years of high school, with no additional education or training.  See February 2014 VA Form 21-8940.  The Veteran also reported self-employment as a mechanic from 1987 to 1992 and that he earned zero dollars per month.  

A January 2005 VA Form 21-8940, "Veteran's Application for Increased Compensation Based on Unemployability," reflects that the Veteran reported that the service-connected back disability prevented full-time employment from 2001.  The Veteran also reported self-employment as a mechanic from 1984 and that he worked 40 hours per week.  The Veteran did not report any monthly earnings.  

Notwithstanding this assertion, the July 2016 VA examination report reflects the Veteran reported current work as a mechanic and that he had owned his own repair shop since the mid-1980s.  An October 2013 VA treatment record reflects the Veteran reported working every day.  The August 2012 VA examination report reflects that the Veteran reported owing an automotive repair shop in Winner, South Dakota, since 1982 where he is the only employee.  In addition, a July 2004 VA field examination shows that the Veteran was found to be fully involved in the operation of his business.  

Based on the above, the Board finds it necessary to clarify the Veteran's self-reports of employment.  On remand, the AOJ should give the Veteran the opportunity to provide an updated and accurate VA Form 21-8940 detailing the complete work and education history, income earned, to include highest gross earnings per month, and all other information regarding employment or attempts to obtain employment.

On remand, the AOJ should also request that the Veteran provide, from May 18, 2006 (date of final Board decision denying TDIU), evidence pertaining to his annual income and information about the business that he owns, including pertinent tax or financial documents.  Where evidence is requested in connection with a claim for increase, and such evidence is not furnished within one year after the date of the request, the claim will be considered abandoned, and no action will be taken after the expiration of one year unless a new claim is received.  38 C.F.R. §  3.158(a) (2017).  In the event that the TDIU claim form is not fully completed and returned, the question of abandonment of the TDIU issue may be adjudicated.  

Earlier Effective Date for DEA

The issue of entitlement to an earlier effective date for DEA is inextricably intertwined with the issues of entitlement an earlier effective date for TDIU; therefore, adjudication of an earlier effective date for DEA will be deferred pending the proposed development for the TDIU issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

       Increased Rating for PTSD

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95.  The Veteran last received a VA PTSD in August 2012.  In a February 2014 statement, the Veteran's indicated that symptoms of PTSD impacted employability, indicating that the Veteran's symptoms may have worsened since the last VA examination.  As such, the Board finds remand to obtain a new VA PTSD examination is warranted. 


Accordingly, the issues of an earlier effective date for TDIU and DEA, as well as an increased rating for PTSD are REMANDED for the following action:

1.  Contact the Veteran and request that he provide proof of his annual salary and all income from May 2006 through the present, such as copies of salary statements, wage receipts, W-2s, and/or tax returns or other pertinent financial documents for each year.  Request that the Veteran provide information regarding the automotive repair businesses that he reported he owns and operates.

2.  Request the Veteran to complete and submit an updated VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) that responds to all the information requested on that form, to include a complete and accurate work and education history, and exact dates of employment, names of employers, and income information, including the highest gross earnings per month.  

3.  Schedule a VA PTSD examination to assist in determining the current level of severity of the service-connected PTSD.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided. 

4.  Then readjudicate the issues of an earlier effective date for TDIU and DEA, as well as an increased rating for PTSD.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 
7112 (2012).





______________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


